                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

ANTHONY GANUS                                                              PLAINTIFFS

v.                         CASE NO. 3:19-CV-00027 BSM

GREENE COUNTY, ARKANSAS                                                   DEFENDANT


                                        ORDER

       Anthony Ganus’s motion for attorneys fees and costs [Doc. No. 15] is granted in the

amount of $2,500 for fees and $490 for costs. Greene County’s motion to strike Ganus’s

motion for fees and costs [Doc. No. 16] is denied. This is reasonable, given that Greene

County offered a judgment four months after it was sued, thus avoiding costly motions

practice.

       IT IS SO ORDERED this 25th day of October 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
